Citation Nr: 1642159	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Amrit Sidhu, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.  The Veteran had subsequent service in the District of Columbia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision, which denied claims for service connection for PTSD, anxiety, and depression.

The Board notes that the claim on appeal was previously characterized as the following 3 distinctive claims: entitlement to service connection for PTSD, entitlement to service connection for depression, and entitlement to service connection for anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been characterized as listed above to consider all reported psychiatric disabilities in accordance with Clemons.

The Board notes that the Veteran requested on his December 2010 VA Form 9 Appeal to be scheduled for a Board hearing by live videoconference.  However, as the Veteran indicated in a June 2012 statement that he wished to withdraw his request for a Board hearing, the Board may proceed to adjudicate the issue on appeal without such a hearing.

In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that in the process of converting the paper claims file to the electronic file that some of the Veteran's personnel records are not legible.  Therefore, these files should be rescanned and certified to be the best copy available. 

Next, following the August 2014 Remand, the Veteran submitted a June 2016 lay statement from his ex-wife, as well as a private opinion from July 2015 from a Dr. J.H.  While this clinician opined that the Veteran's PTSD was more likely than not related to service, there is no indication that the clinician reviewed the Veteran's file, nor did the opinion address the Veteran's childhood abuse, which the March 2014 VA examiner opined was more likely than not the cause of any psychiatric disorder.  Upon remand, the claims file should be returned to the December 2014 VA examiner to provide an updated addendum opinion which addresses the July 2015 private opinion, as well as the lay statement from the Veteran's ex-wife in order, in order to reconcile the opinions.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate new, legible copies of the Veteran's personnel records with the electronic claims file, and certify that they are the best copies available.  

2.  Send the Veteran's electronic claims file to the same VA examiner who completed the December 2014 addendum and ask her to issue a new addendum, stating whether she would change, modify, or amend her opinion based on the Veteran's ex-wife's June 2016 lay statement or the July 2015 private opinion from Dr. J.H.  A rationale on any difference in opinion with the July 2015 private opinion should be provided.   

If that examiner is not available, another opinion is to be obtained, but the examiner should not perform another examination unless it is necessary to provide an adequate nexus opinion.  After reviewing the entire claims file including the June 2016 lay statement and July 2015 private opinion, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder, to include depression, anxiety, and PTSD, which was incurred in or is otherwise related to his military service.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




